ADAIR, District Judge.
The Court herewith finds that the evidence in this case clearly, unequivocally, and convincingly establishes the following facts:
1. This is a civil action in the nature of a bill in equity brought under the appropriate statute to cancel the Certificate of Naturalization of the defendant, Bernhard Claassen, alias Bernhard Classen.
2. The defendant was, prior to the 11th day of March, 1930, a native and citizen of the German Empire.
3. That the defendant entered the United States on the 18th day of December, 1923, and now resides at 961 Wilcox Street, Hammond, Lake County, State of Indiana, within the Northern District of Indiana, and within the jurisdiction of this Court.
4. That on the 11th day of December, 1924, the said Bernhard Claassen, alias Bernhard Classen, filed his declaration of intention, No. 17058, in the Lake Superior *72Court, Hammond,, Lake County, State of Indiana, in which said declaration of intention the said defendant represented and set forth under oath as required by law among other things as follows: “It is my bona-fide intention to renounce forever all allegiance and fidelity to any foreign prince, potentate, state, or sovereignty, and particularly to the German Empire of whom I am now a subject; I am not an anarchist; I am not a polygamist nor a believer in the practice of polygamy; and it is my intention in good faith to become a citizen of the United States of America and to permanently reside therein: So Help Me God”.
5. That thereafter on, to-wit, the 11th day of March, 1930, the said Bernhard Claassen, alias Bernhard Classen, took the following oath of allegiance in open court as required by law: “I hereby declare, on oath, that I absolutely and entirely renounce and abjure all allegiance and fidelity to any foreign prince, potentate, state, or sovereignty, and particularly of which I have heretofore been a subject; that I will support and defend the Constitution and laws of the United States of America against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; and that I take this obligation freely without any mental reservation or purpose of evasion: So Help Me God.”
■ 6. The defendant was active in, knew the purposes of, and was sympathetic with the German-American Bund and its predecessor organizations from early in January, 1935 until December 7, 1941.
7. The organization known as the German-American Bund was first established in Chicago, Illinois, in 1924 under the name of “Free Society of Teutonia”. Later its name was changed to “National Socialistic Society of Teutonia”, and then to “Friends of the Hitler Movement”, and then to “Bund Friends of New Germany,” and finally in order to create the illusion that it had some aspects of an American organization to the “German-American Bund”.
8. The German-American Bund has since its beginning been directly affiliated with the Nazi Party of Germany and since 1933 when Adolph Hitler became head of the German Government has been directly affiliated with the government of the German Reich.
9. In 1933, the official units of the Nazi Party, which were operating separately in the United States, became merged with and were taken over by the German-American Bund.
10. The aims and purposes of the German-American Bund were (a) to act as an arm of the Nazi Party and of the government of Germany in the distribution of Nazi propaganda in the United States; (b) to promote race hatred and class discrimination along Nazi lines in the United States; (c) to band people of German extraction in the United States together and under the “volk” or “blood” theory to teach them that they owe primary allegiance to Germany regardless of their actual citizenship ; (d) to establish the supremacy of the German “volk” as a super-race destined to rule the world; (e) to promulgate, foster and teach the principles, philosophy, rituals, insignia, procedures, songs, slogans and government of the Nazi Party of Germany in the United States; and (f) to form and have ready the nucleus of a German National Socialist Government in the United States in the event an opportunity to establish such a government should ever present itself.
11. The organization of the German-American Bund copied the organization of the Nazi Party of Germany.
The German-American Bund up to the entry of the United States into the present war was controlled by the Nazi Party and the government of Germany. It was governed by the “leadership principle” under which all authority vested in the selected leader and through him was passed on to various sub-leaders of his choice, to each of whom the membership owed absolute obedience. The method of government and the titles of the leaders were copied from the Nazi government of Germany. In order to conceal its type of organization, its aims and purposes the German-American Bund set up a “paper organization” following the popular pattern in the United States, printing a “Constitution” and holding “conventions” and “Elections”. This was mere subterfuge intended to co'nceal its official German status. In furtherance of this subterfuge the membership was divided into groups — “Regular” members who were' citizens of the United States — the “Prospective Citizens League” which embraced members not yet admitted to citizenship— and “Sympathizers” who did not want their membership known. Actually there was no difference between the members.
The German-American Bund established within its membership and members’ fami*73lies, Youth Groups — Women’s Divisions— Storm Trooper Units — Camps—Training Schools for leaders and propagandists — all modeled upon, similar to and having direct contact with their counterparts in the Nazi Government of Germany.
12. The German-American Bund continued its activities until December of 1941 when the various units were directed to cease contact with the national organization but to continue their activities as much as possible under the guise of local “Singing Societies”.
13. The activities of the German-American Bund were controlled by Bund Commands issued by the Bund Fuehrer from New York City, and Bund Command No. 37, Part 4, reads in part as follows:
“We represent the standpoint, however, that an induction into military service is not justified, inasfar as it concerns Bund members and American-Germans for in the Selective Service law the citizenship rights of Bund members and the defenders of Germandom are unconstitutionally curtailed.
“Every man, if he can, will refuse to do military duty until this law and all other laws of the country or the States which abridge the citizenship rights of Bund members are revoked.
“We will fight to establish a precedent in this oppressive matter.”
I find that the defendant received this Command from Bund Headquarters, read it, and after reading it continued his activities to further the welfare of the Bund whenever he could, and collected money from other pepole, took his own funds and sent it to Bund Headquarters for the benefit of the Bund after receiving this Command.
14. The defendant subscribed to the official German-American Bund newspaper and this paper carried Nazi propaganda in its articles designed to encourage allegiance to the German Reich among its readers, and the defendant admitted reading this publication, and the evidence disclosed that his subscription to this newspaper was paid up until May of 1942, six months after Pearl Harbor.
15. The defendant received matters from the German library of Information which was an agency for the dissemination of Hitler’s propaganda in this country.
16. The defendant testified that he discovered the un-American aspects of the German-American Bund in the fall of, 1939 and thereafter ceased his activities in it, however, my subsequent findings will show that I find that he did not cease his activities in the Bund and I herewith find that the defendant knew the un-American aspects of the German-American Bund more than eighteen months prior to the fall of 1939 in that in February, 1938,the defendant was engaged in a fight to have a Bund meeting at the Hammond Civic Center at Hammond, Indiana, at the time of the injunction, which was issued by Judge Jenkines of the Lake County, Indiana, Superior Court and restrained the German-American Bund from (a) attacking or vilifying any member of the Jewish race, (b) attacking the principles of the Constitution of the United Statees, (c) attempting to obtain members in Lake County, Indiana, and (d) leasing or renting any property in the county for these purposes.
17. The defendant was the leader of the Hammond Unit of the German-American Bund from 1936 until December of 1941.
18. The defendant made reports to the National Headquarters of the German-American Bund and followed the Bund Command that names should not be signed to correspondence but affixed as his signature the number which had been assigned to him by National Headquarters.
19. The defendant attended meetings at which the Horst Wessel song was sung and he wrote to National Headquarters and obtained song books containing this song in 1940 or 1941, and some of the words of this song in substance are: “Soon we have to clear our streets for the storm troopers, because soon the Hitlér Legions will be taking them over.”
20. The defendant in furtherance of the Nazi theory of fostering racial hatred told a negro that the negro people in the United States would have a better time if Germany would take this country and that the Germans did not have anything against the negroes.
21. In the spring of 1942, after the United States was at war, the defendant said in talking about Germany, “we can do anything when we get ready,” and when the defendant was talking about Germany and the United States and was dwelling on the German part of the subject, he would include himself on the German side of the conversation by referring to german activities and himself as “we”.
*7422. When officers of the Federal Bureau of Investigation and the Hammond Police Department officers called at the defendant’s home and asked him who the other members of the German-American Bund were he followed the Bund Command by refusing to disclose the names of the other members and stated that he had taken an oath not to reveal the identity of the other members. This happened in 1942.
23. The defendant justified the German invasion of the smaller countries in Europe.
24. From 1933 on, the defendant praised Hitler and approved of the steps which he was taking in Germany.
25. The-defendant regarded the United States as the principal cause for Germany’s defeat in the First World War and because of that fact, he felt that the United States owed him a living.
26. As early as 1936, the defendant was arguing that the United States would be better off with Hitler’s laws.
27. The defendant went about among his fellow-employees asking them to attend the German-American Bund meetings.
28. The defendant in 1939 expressed approval of Hitler’s treatment of the Jews.
29. In January of 1942, after the United States was at war with Germany, the defendant had a photograph of Adolph Hitler in his home where it was found by officers of the Hammond Police Department and the Federal Bureau of Investigation.
30. The defendant attended the birthday celebration ’ for Hitler at Bridgeman, Michigan, in April of 1941 where speakers denounced the system of government in the United States and praised the Nazi form of government known as National Socialism, and entreated -the people present at the meeting to form a strong fighting organization, because the Nazis were winning in Europe and would win whenever Hitler gave the word, so that they could install National Socialism as the form of government in the United States when the time came to proceed here.
31. The evidence discloses .that there was no change in the attitude of the'defendant from the time that he was naturalized up. to the time of the trial and that there was no change in his allegiance to the United States during the same period.
32. The German-American Bund in its aims and purposes is the antithesis of the democratic form of government enjoyed in the United States. The-defendant participated in the activities of the German-American Bund and its predecessors in Hammond, Indiana, from the time the Unit was formed. The evidence discloses that in January, 1935 he posed in a picture with other members active in the organization’s development and activities, among whom were Werner Thiel, who after having left the Hammond Bund returned to Germany, then came back to the United States in 1942 as one of the eight German saboters who were apprehended and was one of those executed for their part in the sabotage activity case.
From which Findings of Facts I draw the following:
Conclusions of Law
1. The aims, purposes and organization of the German-American Bund and its predecessor organizations are subversive of the Government of the United States and contrary to the principles of our Constitution. This does not mean, however, that proof of membership in the German-American Bund is of itself sufficient to set aside a decree of naturalization but the nature and extent of the participation of the defendant in the activities of the German-American Bund and knowledge on the part of the defendant of the real purposes of the Bund may be considered along with the other proof by the Court in determining whether or not fraud' existed at the time of the defendant’s naturalization.
2. Naturalization is a privilege and when granted it is so granted upon specific conditions. These conditions are that both the petition which was sworn to, and the oath of allegiance which was taken, must be made in the utmost good faith and without any secret mental reservations.
From a consideration of the evidence in this case, the Court comes to the conclusion that:
(a) The defendant retained his .fidelity to the German Empire at the time he took his oath of allegiance in his naturalization proceedings.
(b) The defendant has retained his allegiance to the German Empire since the time that he took his oath of allegiance in his naturalization proceeedings.
3.' The criteiron of -original fraud must be the later conduct, which, in its relation to the earlier attitude, -Will furnish safe -ground for-'judgment. Where, .the *75facts such as the evidence disclosed here show that the new citizen has not consistently and at all times shown a full and complete fidelity, it can be said that such fidelity did not exist at the time the petition for citizenship was made and the naturalization order entered.
Decree
It is, therefore, ordered, adjudged, and decreed:
A-That the order granting the defendant’s citizenship and the certificate of naturalization heretofore granted to him were obtained, by him through fraud and were illegally obtained, and it is ordered, adjudged and decreed that the order of the Lake Superior Court, at Hammond, Lake County, State of Indiana, made on the 11th day of March, 1930, be and it is hereby cancelled and set aside.
B-That the said Bernhard Claassen, alias Bernhard Classen, be and is hereby directed to surrender his certificate of naturalization to the clerk of this Court.
C — That said Bernhard Claassen, alias Bernhard Classen, be and is hereby restrained from claiming any right, privilege, benefit, or advantage whatsoever under the above-described certificate of naturalization.
D-The clerk of this Court is hereby directed to cause a copy of this decree to be spread upon the records of the Lake Superior Court, Hammond, Lake County, State of Indiana.
E-That the costs of this action are hereby adjudged against the defendant.